Exhibit 10.2

 

FORBEARANCE AGREEMENT

 

This Forbearance Agreement (this “Agreement”) is entered into as of May 1, 2019,
by and among Monitronics International, Inc., a Texas corporation (the
“Issuer”), the guarantors party hereto (the “Guarantors,” and together with the
Issuer, the “Note Parties”), and each of the undersigned beneficial owners (or
nominees, investment managers, advisors or subadvisors for the beneficial
owners) of the Notes (as hereinafter defined) (collectively, the “Forbearing
Noteholders” and, together with the Issuer and the Guarantors, the “Parties”).

 

RECITALS

 

A.                                    The Issuer, the Guarantors and U.S. Bank
National Association, as trustee (in such capacity, the “Trustee”), are parties
to that certain Indenture, dated as of March 23, 2012, (as amended, restated,
supplemented or otherwise modified from time to time, the “Indenture”), under
which the Issuer’s 9.125% Senior Notes due 2020 (the “Notes”) were issued. 
Capitalized terms used herein shall, unless otherwise indicated, have the
respective meanings set forth in the Indenture.

 

B.                                    The Issuer is a party to that certain
Credit Agreement dated as of March 23, 2012, by and among the Issuer, Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and the lenders from time to time party thereto, as amended by
Amendment No. 1 to Credit Agreement and Consent dated as of November 7, 2012,
Amendment No. 2 to Credit Agreement dated as of March 25, 2013, Amendment No. 3
to the Credit Agreement and Amendment No. 1 to Guaranty Agreement dated as of
August 16, 2013, Amendment No. 4 to Credit Agreement dated as of
February 17, 2015, Amendment No. 5 to Credit Agreement dated as of April 9,
2015, Amendment No. 6 to Credit Agreement dated as of September 30, 2016, and
Amendment No. 7 to Credit Agreement dated as of December 29, 2016 (as so
amended, the “Credit Agreement”).

 

C.                                    On April 1, 2019, the Company, the other
Loan Parties (as defined in the Credit Agreement), the Administrative Agent and
certain Lenders (under and as defined in the Credit Agreement) entered into that
certain Forbearance Agreement (as amended by Amendment No. 1 to Forbearance
Agreement, dated April 12, 2019, and Amendment No. 2 to Forbearance Agreement,
dated as of April 24, 2019, and as may be further amended, restated,
supplemented or otherwise modified in accordance with the terms thereof, the
“Lender Forbearance Agreement”), under which the Required Lenders (as defined in
the Credit Agreement) agreed to temporarily forbear from enforcement of the
Specified Defaults (as defined in the Lender Forbearance Agreement) (referred to
herein as the “Specified Credit Agreement Defaults”), subject to the terms and
conditions contained in the Lender Forbearance Agreement.

 

D.                                    On April 1, 2019, the Issuer failed to
make the interest payment due on the Notes pursuant to the Indenture and the
Notes (the “Missed Payment”) and such failure constitutes a Default under the
Indenture.  The Issuer’s failure to pay the Missed Payment on or before
April 30, 2019, together with interest on such defaulted interest pursuant to
Section 4.1(b) of the Indenture, constitutes an Event of Default under the
Indenture (the “Specified Default”).

 

E.                                     The Issuer has requested that, during the
Forbearance Period, holders of the Notes (the “Noteholders”) agree to forbear
from exercising their default-related rights and remedies against the Issuer and
the other Note Parties with respect to the Specified Default.

 

--------------------------------------------------------------------------------



 

F.                                      Subject to the terms and conditions set
forth herein, the Forbearing Noteholders have agreed to forbear, during the
Forbearance Period, from exercising certain of their default-related rights and
remedies against the Issuer and the other Note Parties with respect to the
Specified Default.

 

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

SECTION 1.                         Confirmation by the Issuer of Obligations and
Specified Default.

 

(a)                                 Each Note Party acknowledges and agrees
that, as of the Forbearance Effective Date (as hereinafter defined), the
aggregate principal amount of the Notes outstanding is $585,000,000.00.

 

(b)                                 Each Note Party acknowledges and agrees that
(i) the Specified Default constitutes an Event of Default that has occurred and
is continuing as of the date hereof, (ii) the Specified Default has not been
cured as of the date hereof, and (iii) except for the Specified Default, no
Defaults or Events of Default have occurred and are continuing as of the date
hereof.  Prior to the effectiveness of this Agreement, the Specified Default
permits the Forbearing Noteholders to exercise rights and remedies provided for
under the Indenture, the Notes and applicable law.

 

(c)                                  Each Note Party acknowledges and agrees
that the Forbearance (as hereinafter defined) is limited in time and scope and
is subject to the terms and conditions set forth herein.  Each Note Party
further acknowledges and agrees that, upon the occurrence of a Termination Event
(as hereinafter defined), the Specified Default shall be reinstated
automatically, ab initio, without further action by the Forbearing Noteholders,
and the Forbearing Noteholders shall be entitled to exercise all rights and
remedies in respect thereof under the Indenture, the Notes and applicable law.

 

SECTION 2.                                                 Forbearance;
Forbearance Default Rights and Remedies.

 

(a)                                 In reliance upon the representations and
warranties and covenants of the Note Parties contained in this Agreement, and
subject to the terms and conditions of this Agreement and any documents or
instruments executed in connection herewith, effective as of the Forbearance
Effective Date, each of the Forbearing Noteholders (severally and not jointly)
agrees that, until the expiration or termination of the Forbearance Period, it
will forbear from (i) exercising its default-related rights and remedies under
the Indenture and the Notes (“Remedial Action”) against the Issuer or any other
Note Party (or any of their respective assets or properties), including without
limitation, any action to accelerate or join in any request for acceleration of
the Notes, and (ii) directing the Trustee to take any Remedial Action, in each
case described in clauses (i) and (ii), solely with respect to the Specified
Default (the “Forbearance”).  As used herein, the term “Forbearance Period”
shall mean the period beginning on the Forbearance Effective Date and ending
automatically on the earlier to occur of (the occurrence of any of the events in
the succeeding clauses (1)—(3), a “Termination Event”): (1) any Forbearance
Default (as hereinafter defined) and the delivery to the Issuer by the Requisite
Forbearing Noteholders(1) of written notice of such Forbearance Default and such
Forbearing Noteholders’ intent to terminate this Agreement (which notice may be
delivered by counsel to the Forbearing Noteholders, including by electronic
mail); (2) the Note Parties’ entry into a restructuring support agreement
acceptable to the Forbearing Noteholders, in their sole discretion, that has
become effective in accordance with its terms; and (3) 5:00 p.m. New York City
time on May 7, 2019; provided that the Forbearance Period may be extended by the
Requisite Forbearing

 

--------------------------------------------------------------------------------

(1)         “Requisite Forbearing Noteholders” means, as of any date of
determination, those Forbearing Noteholders holding more than 50% of the
aggregate principal amount of the Notes that are held by all Forbearing
Noteholders as of such date.

 

2

--------------------------------------------------------------------------------



 

Noteholders pursuant to Section 2(g) hereof.  As used herein, the term
“Forbearance Default” shall mean (A) the occurrence of any Default or Event of
Default other than the Specified Default, (B) the failure of the Issuer or any
other Note Party to comply in all material respects with any term, condition, or
covenant set forth in this Agreement, which failure remains uncured (to the
extent curable) for two (2) Business Days after the Requisite Forbearing
Noteholders deliver a written notice of such failure to the Issuer (which notice
may be delivered by counsel to the Forbearing Noteholders, including by
electronic mail, and shall constitute notice of such Forbearing Noteholders’
intent to terminate this Agreement for purposes of clause (1) of the definition
of Termination Event), (C) the failure of any representation or warranty made by
the Issuer or any other Note Party under or in connection with this Agreement to
be true and complete in all material respects as of the date when made, (D) any
action by the Administrative Agent and/or any Lender to exercise rights or
remedies pursuant to the Credit Agreement (other than the Specified Credit
Agreement Defaults), (E) the expiration or termination of the Lender Forbearance
Agreement in accordance its terms, or (F) the filing of a bankruptcy case by or
against any of the Note Parties or any affiliate thereof.  The Issuer shall
provide notice to the Forbearing Noteholders, as soon as reasonably possible but
in any event within two (2) Business Days of the occurrence of any Forbearance
Default, which notice shall state that such event occurred and set forth, in
reasonable detail, the facts and circumstances that gave rise to such event. 
For the avoidance of doubt, this Agreement shall not bind any Noteholders that
are not a party hereto (the “Non-Forbearing Noteholders”) or be construed to
prevent any Non-Forbearing Noteholder from the exercise of any rights or
remedies that may be available to it under the Indenture.

 

(b)                                 The Forbearing Noteholders hereby request
that the Trustee not take any Remedial Action during the Forbearance Period as a
result of the Specified Default, including without limitation, any action to
accelerate the Notes.  In the event that the Trustee takes any action during the
Forbearance Period to declare all of the Notes immediately due and payable
pursuant to Section 6.2 of the Indenture solely due to the Specified Default,
the Forbearing Noteholders agree to promptly rescind and cancel such
acceleration in accordance with Section 6.2 of the Indenture; provided, however,
that if the Forbearing Noteholders rescind and cancel such acceleration by the
Trustee in accordance with Section 6.2 of the Indenture, each Forbearing
Noteholder shall defer its right to receive any cure of the Specified Default
until the end of the Forbearance Period.

 

(c)                                  The Forbearance is limited in nature and
nothing contained herein is intended, or shall be deemed or construed (i) to
constitute a waiver of the Specified Default or any future Defaults or Events of
Default or compliance with any term or provision of the Indenture or applicable
law, except to the extent expressly provided for herein, or (ii) to establish a
custom or course of dealing between the Note Parties, on the one hand, and any
Forbearing Noteholder, on the other hand.  Nothing contained in this Agreement
shall be deemed to obligate any Forbearing Noteholder to enter into any other
forbearance agreements or to waive any Defaults or Events of Default, except to
the extent expressly provided for herein.

 

(d)                                 Upon the occurrence of a Termination Event,
the agreement of the Forbearing Noteholders hereunder to forbear taking any
Remedial Action shall immediately terminate without the requirement of any
demand, presentment, protest, or notice of any kind, all of which the Issuer and
the other Note Parties each waives.  The Issuer and the other Note Parties each
agrees that the Forbearing Noteholders may at any time thereafter proceed to
exercise any and all of their rights and remedies under any or all of the
Indenture, the Notes and/or applicable law, including without limitation,
Remedial Action with respect to the Specified Default.  In furtherance of the
foregoing, and notwithstanding the occurrence of the Forbearance Effective Date,
each of the Note Parties acknowledges and confirms that, subject to the
Forbearance, all rights and remedies of the Forbearing Noteholders under the
Indenture, the Notes and applicable law with respect to the Issuer or any other
Note Party shall continue to be available to the Forbearing Noteholders.  For
the avoidance of doubt, the Note Parties acknowledge and confirm that the
agreement of the Forbearing Noteholders to temporarily forbear shall not apply
to nor preclude any remedy available to the Forbearing Noteholders in connection
with any proceeding commenced under any

 

3

--------------------------------------------------------------------------------



 

bankruptcy or insolvency law, including, without limitation, to any relief in
respect of adequate protection or relief from any stay imposed under such law.

 

(e)                                  Each of the Parties hereto hereby agrees
that the running of all statutes of limitation and the doctrine of laches
applicable to all claims or causes of action that the Forbearing Noteholders may
be entitled to take or bring in order to enforce its rights and remedies against
the Issuer or any other Note Party are, to the fullest extent permitted by law,
tolled and suspended during the Forbearance Period.

 

(f)                                   The Note Parties understand and accept the
temporary nature of the forbearance provided hereby and that the Forbearing
Noteholders have given no assurances that they will extend such forbearance or
provide waivers or amendments to the Indenture.

 

(g)                                  Any agreement by the Requisite Forbearing
Noteholders to extend the Forbearance Period must be set forth in writing and
delivered to the Issuer (which may be delivered by counsel to the Forbearing
Noteholders, including by electronic mail).

 

SECTION 3.                                                 Effectiveness.  This
Agreement will be effective as of the date when the following conditions have
been satisfied (such date, the “Forbearance Effective Date”):

 

(a)                                 Agreement.  Each of the Parties shall have
executed and delivered counterpart signature pages of this Agreement to counsel
to each of the other Parties (which signature pages may be delivered by counsel
and in electronic form);

 

(b)                                 Fees and Expenses.  All fees and expenses
due under the Indenture in connection therewith and this Agreement (including,
without limitation, reasonable and documented fees and expenses of Stroock &
Stroock & Lavan LLP, Houlihan Lokey, Inc. and Mike R Meyers LLC, as advisors to
the Forbearing Noteholders) shall have been paid by the Issuer (to the extent
invoiced on or prior to the date of this Agreement);

 

(c)                                  Representations and Warranties.  The
representations and warranties set forth in Section 5 below shall be true and
correct in all material respects as of such date;

 

(d)                                 No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing, other than the
Specified Default.

 

SECTION 4.                                                 General Release;
Indemnity.

 

(a)                                 In consideration of, among other things, the
Forbearing Noteholders’ execution and delivery of this Agreement, each of the
Issuer and the other Note Parties, on behalf of itself and its agents,
representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
agrees and covenants not to sue or prosecute against any Releasee (as
hereinafter defined) and hereby forever waives, releases and discharges, to the
fullest extent permitted by law, each Releasee from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of set-off
and recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs, expenses or claims whatsoever, that
such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether known or unknown, whether now existing or hereafter arising, whether
arising at law or in equity (collectively, the “Claims”), against any or all of
the Forbearing Noteholders in any capacity and their respective affiliates,
subsidiaries, shareholders and “controlling persons” (within the meaning of the
federal securities laws), and their respective successors and assigns and each
and all of the officers, directors, employees, agents, attorneys, advisors and
other representatives of each of the foregoing (collectively, the

 

4

--------------------------------------------------------------------------------



 

“Releasees”), based in whole or in part on facts, whether or not now known,
existing on or before the Forbearance Effective Date, that relate to, arise out
of or otherwise are in connection with: (i) any or all of the Indenture, this
Agreement, or transactions contemplated thereby or any actions or omissions in
connection therewith, or (ii) any aspect of the dealings or relationships
between or among the Issuer and the other Note Parties, on the one hand, and any
or all of the Forbearing Noteholders, on the other hand, relating to any or all
of the documents, transactions, actions or omissions referenced in clause
(i) hereof.  In entering into this Agreement, the Issuer and each other Note
Party consulted with, and have been represented by, legal counsel and expressly
disclaim any reliance on any representations, acts or omissions by any of the
Releasees and hereby agree and acknowledge that the validity and effectiveness
of the releases set forth above do not depend in any way on any such
representations, acts and/or omissions or the accuracy, completeness or validity
thereof.  The provisions of this Section shall survive the termination of this
Agreement and the Indenture and payment in full of the obligations under the
Indenture (the “Obligations”).

 

(b)                                 The Issuer and the other Note Parties each
hereby agree that it shall, jointly and severally, indemnify and hold the
Releasees harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by or on behalf of any Person, including, without limitation, the
respective officers, directors, agents, trustees, creditors, partners or
shareholders of the Issuer, any other Note Party, or any of their respective
Subsidiaries, whether threatened or initiated, in respect of any claim for legal
or equitable remedy under any statue, regulation or common law principle arising
from or in connection with the negotiation, preparation, execution, delivery,
performance, administration and enforcement of the Indenture, this Agreement or
any other document executed and/or delivered in connection herewith or
therewith; provided, that neither the Issuer nor any other Note Party shall have
any obligation to indemnify or hold harmless any Releasee hereunder with respect
to liabilities to the extent they result from the gross negligence or willful
misconduct of that Releasee as finally determined by a court of competent
jurisdiction.  The foregoing indemnity shall survive the termination of this
Agreement and the Indenture and the payment in full of the Obligations.

 

SECTION 5.                         Representations, Warranties And Covenants Of
the Issuer and Other Note Parties.To induce the Forbearing Noteholders to
execute and deliver this Agreement, each of the Issuer and the other Note
Parties represents, warrants and covenants that:

 

(a)                                 The execution, delivery and performance by
each of the Issuer and the other Note Parties of this Agreement and all
documents and instruments delivered in connection herewith have been duly
authorized by such Note Parties, this Agreement has been duly executed and
delivered by each of the Issuer and the other Note Parties, and this Agreement
and all documents and instruments delivered in connection herewith are legal,
valid and binding obligations of such Note Parties enforceable against such
parties in accordance with their respective terms, except as the enforcement
thereof may be subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law);

 

(b)                                 Neither the execution, delivery and
performance of this Agreement and all documents and instruments delivered in
connection herewith nor the consummation of the transactions contemplated hereby
or thereby does or shall contravene, result in a breach of, or violate (i) any
provision of any Note Party’s respective organizational documents or (ii) any
applicable laws; and

 

(c)                                  As of the date hereof, except for the
Specified Default, no Default or Event of Default has occurred or is continuing
under this Agreement or the Indenture.

 

5

--------------------------------------------------------------------------------



 

SECTION 6.                                                 Reference To And
Effect Upon The Indenture.

 

(a)                                 All terms, conditions, covenants,
representations and warranties contained in the Indenture, and all rights of the
Forbearing Noteholders and all of the Obligations, shall remain in full force
and effect.  The Issuer and the other Note Parties hereby confirm that the
Indenture is in full force and effect and that neither the Issuer nor any other
Note Party has any right of setoff, recoupment or other offset or any defense,
claim or counterclaim with respect to any of the Obligations or the Indenture.

 

(b)                                 Except as expressly set forth herein, the
execution, delivery and effectiveness of this Agreement shall not directly or
indirectly (i) constitute a consent or waiver of any past, present or future
violations of any provisions of the Indenture nor constitute a novation of any
of the Obligations under the Indenture, (ii) amend, modify or operate as a
waiver of any provision of the Indenture or any right, power or remedy of any
Forbearing Noteholder, or (iii) constitute a course of dealing or other basis
for altering any Obligations or any other contract or instrument.  Except as
expressly set forth herein, each Forbearing Noteholder reserves all of its
rights, powers, and remedies under the Indenture and applicable Laws.  All of
the provisions of the Indenture are hereby reiterated, and if ever waived, are
hereby reinstated.

 

(c)                                  The Issuer and the Note Parties acknowledge
and agree that the Forbearing Noteholders’ agreement to forbear from exercising
certain of their default-related rights and remedies with respect to the
Specified Default during the Forbearance Period does not in any manner
whatsoever limit any Forbearing Noteholder’s right to insist upon strict
compliance by the Issuer and the other Note Parties with the Indenture, the
Notes, this Agreement or any other document during the Forbearance Period,
except as expressly set forth herein.

 

SECTION 7.                                                 GOVERNING LAW;
CONSENT TO JURISDICTION AND VENUE.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  THIS AGREEMENT
IS SUBJECT TO THE PROVISIONS OF SECTION 13.8 OF THE INDENTURE RELATING TO
SUBMISSION TO JURISDICTION, VENUE, SERVICE OF PROCESS AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN IN
FULL.

 

SECTION 8.                                                 Construction.  This
Agreement and all other agreements and documents executed and/or delivered in
connection herewith have been prepared through the joint efforts of all of the
Parties hereto.  Neither the provisions of this Agreement or any such other
agreements and documents nor any alleged ambiguity therein shall be interpreted
or resolved against any party on the ground that such party or its counsel
drafted this Agreement or such other agreements and documents, or based on any
other rule of strict construction.  Each of the Parties hereto represents and
declares that such party has carefully read this Agreement and all other
agreements and documents executed in connection therewith, and that such party
knows the contents thereof and signs the same freely and voluntarily.  The
Parties hereto acknowledge that they have been represented by legal counsel of
their own choosing in negotiations for and preparation of this Agreement and all
other agreements and documents executed in connection herewith and that each of
them has read the same and had their contents fully explained by such counsel
and is fully aware of their contents and legal effect.  If any matter is left to
the decision, right, requirement, request, determination, judgment, opinion,
approval, consent, waiver, satisfaction, acceptance, agreement, option or
discretion of one or more Forbearing Noteholders or their respective employees,
counsel, or agents in the Indenture, such action shall be deemed to be
exercisable by such Forbearing Noteholders or such other Person in its sole and
absolute discretion and according to standards established in its sole and
absolute discretion.  Without limiting the generality of the foregoing, “option”
and “discretion” shall be implied by the use of the words “if” and “may.”

 

SECTION 9.                                                 Counterparts.  This
Agreement may be executed in counterparts (and by different Parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature

 

6

--------------------------------------------------------------------------------



 

page of this Agreement by telecopy or other electronic imaging means (including
“.pdf”) shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 10.                                          Severability.  If any
provision of this Agreement or the Indenture is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the Indenture shall not be affected or impaired
thereby and (b) the Parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

SECTION 11.                                          Time of Essence.  Time is
of the essence in the performance of each of the obligations of the Issuer and
the other Note Parties hereunder and with respect to all conditions to be
satisfied by such Parties.

 

SECTION 12.                                          Further Assurances.  The
Issuer and each other Note Party agrees to take all further actions and execute
all further documents as the Requisite Forbearing Noteholders may from time to
time reasonably request to carry out the transactions contemplated by this
Agreement and all other agreements executed and delivered in connection
herewith.

 

SECTION 13.                                          Section Headings. 
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute part of this Agreement for any other
purpose.

 

SECTION 14.                                          Notices.  Except as set
forth herein, all notices, requests, and demands to or upon the respective
Parties hereto shall be given in accordance with the Indenture.

 

SECTION 15.                                          Assignments; No Third Party
Beneficiaries.  This Agreement shall be binding upon and inure to the benefit of
the Issuer, the other Note Parties, the Forbearing Noteholders and their
respective successors and assigns; provided, that neither the Issuer nor any
other Note Party shall be entitled to delegate any of its duties hereunder or to
assign any of its rights or remedies set forth in this Agreement without the
prior written consent of the Requisite Forbearing Noteholders in their sole
discretion.

 

SECTION 16.                                          Final Agreement.  THIS
AGREEMENT AND THE INDENTURE REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

 

[Signature pages to follow]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Forbearance Agreement has been executed by the Parties
hereto as of the date first written above.

 

 

MONITRONICS INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ William E. Niles

 

Name:

William E. Niles

 

Title:

Executive Vice President and Secretary

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

MONITRONICS CANADA, INC.

 

 

 

 

 

 

By:

/s/ William E. Niles

 

Name:

William E. Niles

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

MONITRONICS FUNDING LP

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

Name:

William E. Niles

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

MONITRONICS SECURITY LP

 

 

 

 

 

 

 

By:

/s/ William E. Niles

 

Name:

William E. Niles

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

SECURITY NETWORKS LLC

 

 

 

 

 

By:

/s/ William E. Niles

 

Name:

William E. Niles

 

Title:

Vice President and Secretary

 

 

 

 

MI SERVICER LP, LLC

 

 

 

 

 

By:

/s/ William E. Niles

 

Name:

William E. Niles

 

Title:

Vice President and Secretary

 

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT

 

--------------------------------------------------------------------------------



 

 

LIVEWATCH SECURITY, LLC

 

 

 

 

 

By:

/s/ William E. Niles

 

Name:

William E. Niles

 

Title:

Vice President and Secretary

 

 

 

 

MIBU SERVICER INC.

 

 

 

By:

/s/ William E. Niles

 

Name:

William E. Niles

 

Title:

Vice President and Secretary

 

 

 

 

PLATINUM SECURITY SOLUTIONS, INC.

 

 

 

By:

/s/ William E. Niles

 

Name:

William E. Niles

 

Title:

Vice President and Secretary

 

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT

 

--------------------------------------------------------------------------------



 

[FORBEARING NOTEHOLDER]

 

SIGNATURE PAGE TO

FORBEARANCE AGREEMENT

 

--------------------------------------------------------------------------------